Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael P. Girard on 1/27/2021.
The application has been amended as follows: 
Amendment to the claims:

Claim 1, line 13 “the bore” should be amended to –the internal bore–

Claim 7, line 2 “the pivot shaft” should be amended to –the dental unit arm pivot shaft–

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a positive positioning device comprising an arm, a body and piston. However, the prior art of record have failed to teach at least the combination of: 
 	The positive positioning device, comprising: a dental unit arm having a dental unit arm pivot shaft to pivotably couple the dental unit arm to a dental chair assembly; a body within having an internal bore within which a cylinder is defined; multiple stacked plates housed within the body, the multiple stacked plates having a central opening 
 	The positive positioning system, comprising: at least a first arm segment pivotably connected at a proximal end to a first pivot; at least a second arm segment coupled directly or indirectly to the first arm segment at a second pivot; a first positive positioning device located at the first pivot, and a second positive positioning device located at the second pivot, wherein the first and second positive positioning devices are set to normally resist rotation of the first and second pivots, respectively; at least one vertical plane pivot located distally of at least one of the first and the second pivot, wherein the vertical plane pivot is configured to allow rotation in a vertical plane and comprises a brake; and a user handle positioned distally of the second pivot, the user handle being configured to trigger release of the first and second positive positioning devices and the brake upon detecting contact between a user's hand on the user handle via capacitive sensing for a pre-determined time period to allow the user to reposition at least one of the first and second arm segments along with the other recitations as claimed in claim 14.
 	The positive positioning system, comprising: at least a first arm segment pivotably connected at a proximal end to a first pivot; at least a second arm segment 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631